Citation Nr: 0411014	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for myositis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of a Regional Office of 
the Department of Veterans Affairs, which denied service 
connection for a stomach disability.  The veteran responded with a 
September 2002 Notice of Disagreement, and was sent a Statement of 
the Case in May 2003.  He then filed a June 2003 VA Form 9, 
perfecting his appeal of this issue.  

In a February 2003 rating decision, the veteran was denied service 
connection for myositis.  His Notice of Disagreement regarding 
this determination was received in April 2003, and he was sent a 
Statement of the Case in December 2003.  In January 2004, he filed 
a VA Form 9, perfecting his appeal of this issue.  It has now been 
merged into his pending appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  Credible evidence of a medical nexus between any in-service 
disease or injury of the stomach and a current gastrointestinal 
disability has not been presented; gastroesophageal reflux disease 
is not shown to be causally related to any incident of military 
service.  

3.  Credible evidence of a current diagnosis of myositis has not 
been presented.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a gastrointestinal 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2003).  

2.  Entitlement to service connection for myositis is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the May 2003 and December 2003 Statements of the 
Case, and March 2001, May 2002, and October 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would attempt to 
obtain.  The veteran has reported that he receives medical care at 
the VA medical center in Knoxville, TN, and these records were 
obtained.  Private medical records have been obtained from Scott 
County Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims folder 
that is obtainable.  For these reasons, his appeals are ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in May 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so.  Additionally, in a November 2002 written 
statement to the VA, the veteran stated he had no more evidence to 
submit.  Therefore, there is no indication that further delaying 
adjudication of the appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
August 2002 and February 2003, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Subsequent to those initial decisions and the passage of the VCAA, 
the RO provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's claim 
was reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed subsequent 
to August 2002 and February 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court 
must take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the VCAA).  

I. Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as ulcers, manifest to a 
compensable degree within a specified time period after service 
separation, service connection for such a disability will be 
presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

At the time the veteran was examined for entrance into military 
service, he had no history of a gastrointestinal disability.  In 
June 1957, he sought treatment for an "upset stomach."  He was 
given medication.  On his April 1958 report of medical history, 
the veteran answered "no" for any history of frequent indigestion 
or any stomach, liver, or intestinal trouble.  His concurrent 
service separation medical examination was negative for any 
abdominal or gastrointestinal disabilities.  

Subsequent to service, the veteran has been treated at a local VA 
medical center.  In February 2002, he was seen for occasional 
heartburn and gastroesophageal reflux disease.  No date of onset 
was given for this disability.  

According to the veteran's assertions, he first began having 
stomach pain during military service.  After service separation, 
he sought treatment from a private physician; however, that 
physician is deceased, and his records are unavailable.  

After reviewing the record, the Board finds that service 
connection for a gastrointestinal disability is not warranted.  
While the veteran has been diagnosed recently with heartburn and 
gastroesophageal reflux disease, the medical evidence does not 
indicate that these disorders had their onset during military 
service, or within a year thereafter.  While the veteran did 
report an upset stomach in 1957 during military service, he had no 
gastrointestinal disabilities at service separation.  The next 
record of medical treatment dates to 2002, more than 40 years 
after his in-service gastrointestinal pain.  Additionally, no 
medical expert has suggested gastroesophageal reflux disease or 
any other current gastrointestinal disability began during 
military service or within a year thereafter.  Because the record 
contains no evidence of the onset of a gastrointestinal disability 
during military service or within a year thereafter, service 
connection for a gastrointestinal disability, to include 
gastroesophageal reflux disease, must be denied.  

The veteran has stated that his current gastrointestinal 
disability first began during military service; however, as a 
layperson, his claims regarding medical etiology and causation are 
not binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus between 
his current gastrointestinal disabilities, and any in-service 
disease or injury.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that in order for a VA examination to be 
necessary, "the veteran is required to show some causal connection 
between his disability and his military service.  A disability 
alone is not enough."  Wells v. Principi, 326 F.3d 1381, 1383-84 
(Fed. Cir. 2003).  Thus, a VA examination is not warranted in the 
present case, based on the evidence of record.  

The preponderance of the evidence is against the award of service 
connection for a gastrointestinal disability, such as 
gastroesophageal reflux disease, and thus the benefit of the doubt 
doctrine is not applicable to this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


II. Service connection - Myositis

The veteran seeks service connection for myositis, which is 
inflammation of a muscle.  STEDMAN'S MEDICAL DICTIONARY 1171 (26TH 
ed. 1995).  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

When the veteran was examined for military service in April 1956, 
he reported no disabilities of the musculoskeletal system.  In 
November 1957, he sought treatment for a sharp pain in the left 
side of his chest.  Myositis was diagnosed, and he was given 
medication.  On his April 1958 report of medical history, the 
veteran answered "no" for any history of bone, joint, or nerve 
abnormalities.  His concurrent service separation medical 
examination was negative for any musculoskeletal or neurological 
disabilities.  

Subsequent to service, the veteran was treated for chest pain in 
1996 as an inpatient at Scott County Hospital.  Hypertension, 
chronic obstructive pulmonary disease, chronic bronchitis, 
diabetes, and possible early onset congestive heart failure were 
diagnosed; no mention was made of myositis.  

The veteran has also received treatment at his local VA medical 
center.  VA clinical notes confirm arteriosclerotic heart disease, 
chronic obstructive pulmonary disease, and hypertension.  However, 
the VA treatment records do not reflect a diagnosis of myositis.  

After reviewing the totality of the evidence, the Board finds that 
service connection for myositis must be denied.  While the veteran 
was treated chest pain during military service, and myositis was 
diagnosed, no such disability was noted on his 1958 service 
separation examination, and myositis has not been diagnosed more 
recently by either VA or private medical care providers.  While 
the veteran has been treated in recent years by both VA and 
private physicians for a variety of disabilities, none have 
indicated a current diagnosis of myositis, or any residuals of his 
single instance of myositis in 1957, more than 45 years ago.  
Fundamental to any service connection claim is the need for the 
veteran to demonstrate a current disability.  38 U.S.C.A. § 1131 
(West 2002).  In the absence of a current diagnosis of myositis or 
related disability, service connection for myositis must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has himself alleged that he has a current diagnosis of 
myositis which was initially incurred during service.  However, as 
a layperson, his claims regarding medical diagnosis, etiology, and 
causation are not binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus between 
any current disability, and his in-service diagnosis of myositis.  
However, the U.S. Court of Appeals for the Federal Circuit has 
held that in order for a VA examination to be necessary, "the 
veteran is required to show some causal connection between his 
disability and his military service.  A disability alone is not 
enough."  Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 
2003).  Thus, a VA examination is not warranted in the present 
case, based on the evidence of record.  

Overall, the preponderance of the evidence is against the 
veteran's service connection claim for myositis.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for myositis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



